Examiners Comment
Claims 1-4, 6-12, 14-15, 17-20 have been amended.
The nonstatutory double patenting rejection has been overcome, as Terminal Disclaimer has been filed and approved.
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1 and 20, the following underlined claim limitation is not disclosed by any prior art: 
“… receiving, with a wireless device, a packet transmitted from a sending node to a receiving node in an ad hoc wireless network comprising at least three different transmitting nodes, the sending node and the receiving node each being in a different location from the wireless device, wherein the received packet is conveyed via a multi-hop wireless connection and comprises contents specifying a multi-hop route through the ad hoc wireless network; 
identifying, with the wireless device, an identifier of the sending node and an identifier of the receiving node within the contents of the received packet; 
determining, with the wireless device, based on the identifier of the sending node, the identifier of the receiving node, and a record in a memory of the wireless device, that the wireless device is a node in the multi-hop route through the ad hoc wireless network including the identified sending and receiving nodes; 
determining, with the wireless device, to reconfigure the multi-hop route through the ad hoc wireless network based on one or more of a signal to noise ratio of a signal conveying the received packet being above a first threshold, a geographic distance between the wireless device and the sending node being beneath a second threshold, or a rate of change of the geographic distance between the wireless device and the sending node being beneath a third threshold; and 
wirelessly transmitting, with the wireless device, in response to the determination to reconfigure the multi-hop route, a packet to the sending node and the receiving node that comprises contents specifying a Page 2 of 11Response to Non-Final Office Actiondifferent route through the ad hoc wireless network to reconfigure the multi-hop wireless connection to bypass the receiving node.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472